Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 1 of 8 PageID #: 2717




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

   TED KAMEL,                       §
                                    §
             Plaintiff,             §
                                    §
   v.                               §                            NO. 6:18-cv-00422-JDK-KNM
                                    §
   AVENU INSIGHTS & ANALYTICS, LLC, §
                                    §
             Defendant.
                                    §


                      PLAINTIFF TED KAMEL’S REPLY
             TO DEFENANT’S RESPONSE TO PLAINTIFF’S MOTION
      FOR LEAVE TO EXTEND DISCOVERY DEADLINE FOR LIMITED PURPOSE

          Plaintiff Ted Kamel (“Kamel”) files this Reply to Defendant Avenu Insights & Analytics,

  LLC’s (“Defendant” or “Avenu”) Response to Plaintiff’s Motion for Leave to Extend Discovery

  for Limited Purpose (the “Motion”) as follows:

                                       I.      INTRODUCTION

          On November 14, 2019, Avenu filed its Amended Answer and Counterclaim and raised

  the affirmative defense of justification, including that it had a good faith belief that it could enforce

  the 2017 Agreement against Kamel. On November 22, 2019, Avenu filed its Motion for Summary

  Judgment, specifically moving for summary judgment on its affirmative defense of justification.

          As part of Avenu’s burden to prove justification, Avenu must show had a good faith belief

  in a colorable right to interfere with Kamel’s employment agreement. That would also include a

  good faith belief that the geographical restrictions of the non-competition provision were

  reasonable. Thus, after Daryl Savage, General Counsel for Avenu, testified as to the efforts made

  in drafting the provisions of the 2017 Agreement, Kamel sought discovery related to Avenu’s

  efforts to ensure the 2017 Agreement’s geographical restrictions were reasonable.


                                                     1
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 2 of 8 PageID #: 2718




                                               II.      ARGUMENT

  A.         Plaintiff has shown good cause in its request to extend the discovery deadline for a
             limited purpose.

             When Plaintiff was alerted to the need for this discovery, Plaintiff requested this

  information in a timely manner. Although Avenu amended its Answer to add the affirmative

  defense of justification on November 14, 2019 (the deadline to amend pleadings), it was unclear

  what Avenu’s basis was for these new affirmative defenses.

             On November 19, 2019, Plaintiff took the deposition of Daryl Savage, General Counsel for

  Avenu. 1 Mr. Savage testified as to the efforts made in drafting the provisions of the 2017

  Agreement, including but not limited to, research performed on Westlaw and input he received

  from Avenu employees. Prior to Mr. Savage’s disclosure of this information, the documents and

  communications Plaintiff seeks may have been protected by the attorney-client privilege, and thus,

  not discoverable.

             Thus, after assessing the waiver issues and the need for its discovery over the weekend,

  Plaintiff informed Avenu as soon as we could on the next business day (Monday, November 25,

  2019 – two days before the expiration of the discovery deadline) that Kamel would need this
                                      2
  additional limited discovery.

             Lastly, even if Kamel had requested the additional discovery the next day after Mr.

  Savage’s deposition, Avenu’s response to any discovery request would still fall outside the

  discovery deadline. Thus, Plaintiff would still need to file a Motion for Relief with the Court to

  seek this relevant discovery.




  1
      Kamel did not received the certified copy of Mr. Savage’s deposition under December 4, 2019.
  2
      The Dispositive Motion deadline was on November 22, 2019.

                                                            2
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 3 of 8 PageID #: 2719




  B.     Avenu waived the attorney-client privilege as it pertains to communications
         involving the legal advice related to the drafting of the 2107 Agreement

         Because Avenu assert the privilege, it has the burden of proving that it applies to each

  document that they seek to protect from disclosure. United States v. El Paso Co., 682 F.2d 530,

  539 (5th Cir. 1982). Specifically, they must establish as to each document the following elements:

         (1) the asserted holder of the privilege is or sought to become a client; (2) the person
         to whom the communication was made (a) is (the) member of a bar of a court, or
         his subordinate and (b) in connection with this communication is acting as a lawyer;
         (3) the communication relates to a fact of which the attorney was informed (a) by
         his client (b) without the presence of strangers (c) for the purpose of securing
         primarily either (i) an opinion on law or (ii) legal services or (iii) assistance in some
         legal proceeding, and not (d) for the purpose of committing a crime or tort; and (4)
         the privilege has been (a) claimed and (b) not waived by the client.

  In re Grand Jury Proceedings, 517 F.2d 666, 670 (5th Cir. 1975) (citing United States v. United

  Shoe Mach. Corp., 89 F. Supp. 357, 358-59 (D. Mass. 1950)). Moreover, although the attorney-

  client privilege serves an important purpose, it also impedes the full and free discovery of truth

  and therefore should be strictly construed. Navigant Consulting, Inc. v. Wilkinson, 220 F.R.D. 467,

  473 (N.D. Tex. 2004) (Kaplan, J.) (citing Perkins v. Gregg County, Tex., 891 F. Supp. 361, 363

  (E.D. Tex. 1995)); see also In re Grand Jury Proceedings in re Fine, 641 F.2d 199, 204 n.5 (5th

  Cir. Unit A Mar. 1981) (“[T]he attorney-client privilege should be confined within the narrowest

  limits consistent with its purpose.”). Avenu has not met its burden.

         Generally, a party waives attorney-client privilege when it voluntarily discloses privileged

  communications to a third party, including an adversary in litigation. Reedhycalog UK, Ltd. v.

  Baker Hughes Oilfield Operations, Inc., 251 F.R.D. 238, 244 (E.D. Tex. 2008); Aspex Eyewear,

  Inc. v. E'Lite Optik, Inc., No. CIV.A.3:98-CV-2996-D, 2002 WL 1592606 at *3 (N.D. Tex. July

  17, 2002); see also United States v. El Paso Co., 682 F.2d 530, 539 (5th Cir. 1982) (“To retain the

  attorney-client privilege, the confidentiality surrounding the communications made in that



                                                    3
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 4 of 8 PageID #: 2720




  relationship must be preserved.”). The Fifth Circuit has held that “[a] client waives the attorney-

  client privilege . . . by failing to assert it when confidential information is sought in legal

  proceedings.” Nguyen v. Excel Corp., 197 F.3d 200, 206 (5th Cir. 1999).

          Mr. Savage testified that he was hired by Avenu as outside counsel to draft the 2017

  Agreement at issue in this lawsuit. 3 He further testified that he was provided the 13 stated by April

  Bullion, Avenu’s Head of Human Resources, and that he spent time researching the laws of the 13

  states listed in the “Central Region” of the Non-competition’s geographically limitation.

  Specifically, he testified that he researched the laws of the 13 states regarding the enforceability

  of non-compete agreements to ensure that the 2017 Agreement was enforceable. He additionally

  testified he was paid by Avenu for his time spent researching and drafting the 2017 Agreement.

  Furthermore, Mr. Savage testified that he drafted a new Nondisclosure, Noncompetition, and

  Nonsoliciation Agreement since the inception of this lawsuit. Avenu has waived its attorney-client

  privilege as to communications and documents related to these issues. [See generally Savage Dep.

  at 60:1-67:22].

  C.      The interpretation of the 2017 Agreement and subsequent changes are relevant to
          the issues in the case

          Again, Avenu has the burden of proving its affirmative defense(s) of justification, which

  they must prove by a preponderance of evidence that Avenu had a good faith belief in a colorable

  right to interfere with Kamel’s employment agreement. That would also include a good faith belief

  that the geographical restrictions of the non-competition provision were reasonable. Thus,

  documents related to Avenu’s efforts in drafting and researching the enforceability of the non-




  3
   The deposition excerpts of Daryl Savage have been attached as Exhibit 1 to the unsworn declaration of Austin
  Smith attached to this Response as Exhibit A.

                                                          4
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 5 of 8 PageID #: 2721




  compete provision are highly relevant to this lawsuit. That should also include any billing

  statements from Mr. Savage, detailing the time spent researching and drafting the 2017 Agreement.

         Even Avenu admits these issues are relevant in its Response to Plaintiff’s Motion for

  Summary Judgment. In its Response, Avenu states that it challenges Kamel’s assertion that there

  is evidence that Avenu knew at the time of the execution of the Agreement that the convenant did

  not contain [appropriate limitations] (sic).” [Dkt. #57 at 20]. Avenu concludes that “Kamel,

  therefore, cannot simply rely on a mere allegation as the existence of “Evidence” but must provide

  citation to the evidence supporting his conclusions. [Dkt. #57 at 21]. That is precisely the type of

  discovery Kamel is seeking with these discovery requests.

      Furthermore, Federal Rule of Evidence 407 bar of evidence of subsequent remedial measures

  surely does not apply to the re-drafting of a Noncompete, Nondisclosure and Nonsoliciation

  Agreement. Fed. R. Evid. 407 states

      When measures are taken that would have made an earlier injury or harm less likely to
      occur, evidence of the subsequent measures is not admissible to prove:
         • negligence;
         • culpable conduct;
         • a defect in a product or its design; or
         • a need for a warning or instruction.
      But the court may admit this evidence for another purpose, such as impeachment or--if
      disputed--proving ownership, control, or the feasibility of precautionary measures.

  FED. R. EVID. 407.

  Federal Rule of Evidence 407 was intended to apply to evidence of subsequent remedial measures

  used to prove “a defect in a product or its design, or that a warning or instruction should have

  accompanied a product.” Id. The policy behind Rule 407 is to protect public safety and avoid

  deterring manufacturers from making their products safer. Subsequence changes of the 2017

  Agreement have nothing to do with protecting the public safety and welfare.




                                                   5
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 6 of 8 PageID #: 2722




         Even if the admissibility of subsequent changes to the 2017 Agreement are found to be

  barred by Rule 407, the documents and information itself is still discoverable. See FED. R. EVID.

  407 (noting that “the court may admit this evidence for another purpose, such as impeachment

  or—if disputed—proving ... the feasibility of pre-cautionary measures”).

  D.     Avenu is not prejudiced by this request for discovery

         Further, it is unclear to Kamel why the February 18, 2020 trial deadline creates any

  concerns regarding Plaintiff’s limited requests as Avenu would be the only party in possession of

  such documents. There is no surprise or prejudice to Avenu to produce documents it already

  maintains. Avenu also has an obligation under the discovery order to produce such relevant

  documents.

                                        III.       CONCLUSION

         Kamel respectfully requests that Plaintiff’s Motion for Leave to Extend for Limited

  Purpose be in all things granted, and for such other and further relief, at law or in equity, to which

  the Plaintiff may show themselves justly entitled.

  Dated: December 18, 2019.

                                                 Respectfully submitted,


                                                 By: /s/ Austin P. Smith
                                                 Joseph Pevsner
                                                 State Bar No. 15874500
                                                 Joseph.Pevsner@tklaw.com

                                                 Austin Smith
                                                 State Bar No. 24102506
                                                 Austin.Smith@tklaw.com

                                                 THOMPSON & KNIGHT, LLP
                                                 One Arts Plaza
                                                 1722 Routh Street, Suite 1500
                                                 Dallas, Texas 75201
                                                 Tel. (214) 969-1700
                                                    6
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 7 of 8 PageID #: 2723




                                     Fax (214) 969-1751

                                     ATTORNEYS FOR PLAINTIFF TED KAMEL




                                       7
Case 6:18-cv-00422-JDK-KNM Document 60 Filed 12/18/19 Page 8 of 8 PageID #: 2724




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that they caused a true and correct copy of the foregoing
  to be served on the following counsel of record by the Court’s electronic filing system on
  December 18, 2019:

         Michael P. Royal
         Mark Flores
         Littler Mendelson, P.C.
         2001 Ross Avenue
         Suite 1500, LB 116
         Dallas, Texas 75201-2931

                                              /s/ Austin P. Smith
                                              Austin P. Smith




                                                 8
